I concur in the result.
I am of the view that the verdict was perverse, if in favor of Bergeron, and that both judgments should be reversed, and a new trial ordered. I am not willing to hold that the verdict was for Bergeron. I am willing to hold that it is of so doubtful a character that important rights of litigants should not be determined by it, either those of a plaintiff or of a defendant, and that a mistrial resulted. The same result follows, that is, a reversal of both judgments and a new trial.